WEIGEL, Senior District Judge,
dissenting in part:
I respectfully dissent only from that portion of the opinion which fails to call for medical surveillance for employees in the construction industry to the same extent required for those in general industry. The record makes it clear that even if exposure to asbestos for 30 days or less in a single year is not dangerous to health, there is such danger from exposure to large quantities over an extended period of years. Since nothing in the record suggests that the relevant standard for construction workers should be different from those in general industry, I would require OSHA to reconsider its decision on this matter.